Citation Nr: 0639218	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the service-connected chondrocalcinosis of the left knee.  

2.  Entitlement to a compensable initial rating for the 
service-connected residuals of a pilonidal cyst.  

3.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
July 1955.  

The issue of initial evaluation for service-connected left 
knee disorder comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision that 
granted service connection with an initial rating of 10 
percent disabling, effective on December 7, 1998.  

The veteran filed a Notice of Disagreement (NOD) in October 
2003 that appears to disagree with both the initial rating 
and the date of service connection.  However, the veteran's 
Substantive Appeal in January 2004 cited only the initial 
disability rating.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran testified before the RO's Hearing Officer in 
regard to the issue above in July 2004.  A transcript of that 
hearing is of record.  

The other two issues on the title page arise from a May 2004 
RO rating decision that granted service connection for 
residuals of a pilonidal cyst and assigned a noncompensable 
initial rating and denied service connection for a low back 
disorder.  

The veteran filed a timely NOD in June 2004, but the RO has 
not issued a Statement of the Case.  

Thus, these matters are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action on his part is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of initial evaluation for service-
connected chondrocalcinosis of the left knee has been 
accomplished.  

2.  Since the December 7, 1998, the service-connected left 
knee disability is shown to be manifested by chronic joint 
pain but an essentially normal range of motion.  

3.  Since the December 7, 1998, the service-connected left 
knee disability is not shown to have been manifested by 
flexion limited to 30 degrees or extension limited to 15 
degrees.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation 
higher than 10 percent for the service-connected 
chondrocalcinosis of the left knee have not been met since 
the December 7, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 
5010-5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
initial evaluation of service-connected chondrocalcinosis of 
the left knee has been accomplished.  

This is a "downstream" issue (appeal of an initial rating 
following a grant of service connection).  In October 2001, 
prior to the rating decision on appeal, the RO sent the 
veteran a letter detailing the elements required to support a 
claim for service connection.  

In March 2004, during the pendancy of the appeal, the RO sent 
the appellant a letter advising him that to establish 
entitlement for an increased evaluation for a service-
connected disability, the evidence must show that the 
disability has become worse.  Thereafter, the veteran had an 
opportunity to respond prior to the issuance of the September 
2004 Supplemental SOC (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the October 2001 letter and the 
March 2004 letter cited above satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The March 2004 letter specifically advised the veteran, 
"Please send us any medical reports you have."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since this is a "downstream" issue.  However, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the March 2004 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the file was returned to the 
Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC of November 2003 and 
the SSOCs of September and October 2004; this suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has not been expressly done.  

However, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.   There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claims are adjudicated.  

The veteran was afforded a VA medical examination in support 
of his claim in June 2003.  There is no indication that his 
condition has increased in severity since then so as to 
require remand for a new examination, and neither the veteran 
nor his service representative has requested a new VA 
examination.  

The veteran has also been afforded a hearing before the RO's 
Hearing Officer, during which he presented oral argument in 
support of his claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for initial 
evaluation of service-connected chondrocalcinosis of the left 
knee.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The rating for the disability has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5260 (limitation of 
flexion) and 5261 (limitation of extension).  A claimant may 
be entitled to separate ratings for limitation of motion 
under DCs 5260 and/or 5261, and also for recurrent 
subluxation or lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  

A rating of 10 percent may be assigned for "slight" 
disability.  

A rating of 20 percent may be assigned for "moderate" 
disability.  

A rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Given the nature of the claim for higher initial rating, the 
Board has considered the symptoms from the effective date of 
service connection (December 7, 1998) to the present.   The 
evidence reviewed consists of VA outpatient treatment records 
dating from June 1998 through July 2004, and report of VA 
medical examination conducted in June 2003.  

A VA orthopedic consultation sheet dated in August 1998 shows 
that the veteran complained of recurrent left knee pain and 
occasional instability ("giving out").  An X-ray study of 
the left knee in August 1998 showed calcification in the 
lateral compartment of the left knee.  

During the VA examination in June 2003, the veteran 
complained of daily pain and swelling, with occasional 
locking of the knee.  The veteran stated that he could walk 
two blocks.  

The examiner noted that the veteran walked without a limp and 
could perform deep knee bends.  There was no effusion, 
tenderness, instability, or McMurray sign in the left knee.  

Theveteran's range of motion was from 0 degrees to 145 
degrees, with mild pain on extreme flexion.  The examiner 
diagnosed chondrocalcinosis of the left knee and degeneration 
of the medial meniscus.  

A VA X-ray study in December 2003 showed extensive 
chondrocalcinosis, with no evidence of bony destruction.  
 
In May 2004 the veteran began a VA physical therapy regimen 
of hot packs and strength exercises to address reported 
intermittent pain and swelling of the left knee.  

On examination, there was no instability, swelling or 
effusion; muscle strength was good but slight muscle atrophy 
was present.  The clinician's impression was that of 
degenerative joint disease, possibly secondary to pseudo 
gout.  

The veteran presented to VA outpatient clinic in June 2004 
for follow-up of chronic left knee pain.  The veteran stated 
that his pain was typically 4 on a 10-point scale, but was 
level 8 that day.  

The clinician noted that the veteran used a straight cane for 
ambulation, but his gait was normal and non-antalgic. The 
veteran was not on pain medication.  On examination, there 
was no knee effusion or erythema and no tenderness to 
palpation over the knee joint.  His range of motion was 
normal; strength was 4+/5 in the knee extensors and 4/5 in 
the knee flexors.  The clinician's impression was that of 
chondrocalcinosis, rule out pseudo gout.  

Based on the medical evidence above, the Board finds that an 
initial rating higher than 10 percent is not warranted.  

There is simply no evidence of limitation of flexion to 30 
degrees or limitation of extension to 15 degrees, these being 
the criteria for the higher (20 percent) rating under the 
appropriate Diagnostic Codes for limitation of motion (DC 
5250 and 5261).  There is also no evidence of recurrent 
subluxation or lateral instability to merit an additional 
rating under DC 5257.  

The Board also finds that there is no evidence of additional 
functional limitation due to limited or excessive movement, 
pain, weakness, excessive fatigability, or incoordination.  

Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  In this case, the VA 
examiner noted "mild pain on extreme flexion," which shows 
that the veteran was able to achieve full range of motion 
despite the presence of the "mild" pain.  

The examiner also noted knee strength as near-normal 4/5, so 
there is no indication of additional functional loss due to 
weakness, and there is no clinical indication whatsoever of 
excessive fatigability or incoordination.  

In addition to the medical evidence above, the Board has also 
carefully considered the veteran's arguments, including his 
testimony before the RO's Hearing Officer in July 2004.  

During that hearing, the veteran testified that his knee was 
very weak early in the morning and improved after about an 
hour of ambulation.  He also testified that he had constant 
knee pain that made it difficult to sleep four nights per 
week, and that the knee sometimes locked.  

In regard to the veteran's testimony as summarized above, the 
Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, even giving full credibility to the veteran's 
testimony, there is nothing in that testimony to show that 
his disability more closely approximates the schedular 
criteria for the higher (20 percent) rating, including 
consideration of the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45.  

For all the foregoing reasons, the Board finds the claim for 
an initial rating higher than 10 percent for 
chondrocalcinosis of the left knee must be denied.  

As the preponderance of the evidence is against the claim, an 
increased rating is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

An initial rating higher than 10 percent for service-
connected chondrocalcinosis of the left knee since December 
7, 1998, is denied.  



REMAND

As noted, the RO issued a rating decision in May 2004 that 
granted service connection for residuals of a pilonidal cyst, 
with a noncompensable disability rating effective January 23, 
2004, and also denied service connection for a low back 
disorder.  

The veteran filed a timely NOD in regard to both issues in 
June 2004, but the RO has not yet issued a Statement of the 
Case.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issues of 
entitlement to a compensable initial rating for pilonidal 
cyst and entitlement to service connection for a low back 
disorder.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  

Thereafter, the RO should return the claims to the Board only 
if appellant perfects his appeal in a timely manner.  See 
Smallwood v. Brown,  10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

Accordingly, these remaining matters are REMANDED to the RO, 
via the AMC, for the following action:

1. The RO must take the appropriate steps 
to issue the veteran an SOC addressing 
the issues of service connection for a 
low back disorder and initial evaluation 
for residuals of a pilonidal cyst.  This 
issuance must include all relevant laws 
and regulations, and a complete 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

2.  Thereafter, if the veteran files a 
timely Substantive Appeal on either 
issue, the RO should undertaken any 
indicated development.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

No action is required of the veteran until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


